Citation Nr: 0121400	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-23 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral foot 
disability secondary to the service-connected bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from August 1953 to July 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) regional office (RO) which denied the benefit sought on 
appeal.  By a rating decision of August 1999, the RO denied 
service connection for tendo Achilles condition, limb length 
discrepancy, and heel, foot and arthritis conditions claimed 
as being secondary to the service-connected status post total 
left knee replacement, assigned a 30 percent disability 
rating, and the right knee degenerative arthritis, assigned a 
20 percent disability evaluation.  

In January 2000, the veteran requested reconsideration of his 
entitlement to service connection for a left foot condition.  
He forwarded two private medical reports in which one 
physician described the veteran as having a left foot 
disability and the other reported that the veteran had 
bilateral foot disability.  

By a rating decision of July 2000 the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a left foot condition due to the 
service-connected bilateral knee disorders.  In August 2000, 
the veteran filed a notice of disagreement with the continued 
denial of his claim for service connection for disability of 
both feet arguing that the greater weight of the clinical 
evidence supported a conclusion that he had bilateral foot 
disability secondary to the service-connected bilateral knee 
disabilities.  

In September 2000, the RO provided the veteran with a 
statement of the case on the issue of his entitlement to 
service connection for a left foot condition due to the 
service-connected bilateral knee disorders.  The veteran's 
substantive appeal to the Board on VA Form 9 indicated that 
he was appealing the issue in the statement of the case 
arguing that the weight of the evidence warranted a favorable 
decision, especially with resolution of doubt in his favor 
under 38 C.F.R. § 4.3.  

In March 2001, the RO furnished the veteran with a 
supplemental statement of the case on the issue of 
entitlement to service connection for tendo Achillis 
condition, limb length discrepancy and heel, foot and 
arthritic conditions.  An appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(2000).  Based on the adjudication history in this case, the 
sole issue currently on appeal is service connection for foot 
disability claimed as secondary to the service-connected 
bilateral knee disability.  


REMAND

The applicable regulation provides that service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2000).  In addition, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service- connected condition, a veteran 
shall be compensated for the degree of disability aggravated 
over and above the level of disability which would be present 
otherwise.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In written arguments of July 2001, the representative asserts 
that if the Board cannot grant the issue on appeal, the 
opinion of an independent medical expert should be obtained.  

Prior to considering that motion, review of the objective 
evidence in light of applicable law and regulations suggests 
that further development of the clinical evidence is 
necessary prior to further appellate action.  

The service medical records are negative for foot symptoms or 
findings and the veteran does not contend otherwise.  The 
clinical evidence for decades after the veteran's separation 
from service is also negative for any complaint or finding of 
foot disability.  

More recently, in February 1998, Nick J. Reina, M.D., 
reported that he had evaluated the veteran for outpatient EMG 
studies with regard to left versus right lumbosacral 
radiculopathy regarding the veteran's history of perhaps four 
years' duration of low back pain.  (Service connection has 
also been established for degenerative disc disease of the 
lumbosacral spine, assigned a 20 percent disability 
evaluation.)  Cramping pain particularly in the left calf and 
in the left foot was also noted, although it was reported 
that the veteran generally had more problems in the right 
leg.  The impressions reported by the physician included 
mild, bilateral chronic S1 radiculopathies by 
electrodiagnostic testing, mild sensory predominant 
polyneuropathy; negative for left tarsal tunnel syndrome; and 
ongoing denervation left vastus medialis with clinical 
correlation suggested.  

In May 1999, Anthony J. Bianchi, D.P.M., reported that the 
veteran had been seen and evaluated for chronic bilateral 
heel pain, which was greater on the left than the right.  
This was described as post static dyskinesia progressing to 
constant ambulatory discomfort causing limping when walking.  
The veteran's history was termed significant for chronic low 
back pain and bilateral knee disabilities.  It was also noted 
that the veteran had insulin-dependent diabetes with the 
endocrinologist excluding the heel pain from a diabetic 
neuropathy based on the fact that the veteran's sugars were 
controlled.  Reportedly, the veteran stated that the foot 
pain caused him to walk with difficulty thus producing a 
strain on the low back, knees and hips.  

The private podiatrist further indicated that foot X-rays 
showed retrocalcaneal and subcalcaneal spurring with 
degenerative changes at the first metatarso-cuneiform joint 
and talo-navicular joint of the right foot.  Reportedly, the 
clinical examination revealed tender plantar medial heels, 
bilaterally, with tight tendo Achillis bilaterally and 
flexible pes planus.  It was opined that anyone with a 
flexible pes planus has excessive external rotation in the 
transverse plane of the knee in an attempt to bring the arch 
back up so the foot can function as a rigid lever and not a 
loose bag of bones; that this transverse plane rotation puts 
excessive torque into the knees; and that someone with less 
than "normal" knees would experience an increase in the knee 
discomfort based solely on the abnormal flattening of the 
arch and the gait cycle.  It was further noted that the 
veteran had undergone two surgical procedures of the left 
knee in the past and that since the gastrocnemius muscle 
begins its attachment just superior to the posterior aspect 
of the knee, it is not difficult to understand that the 
veteran's left gastrocnemius complex would be tighter and 
thus structurally and functionally shorter causing his tendo 
Achillis to be tight based upon the fact that the 
gastrocnemius muscle could be shortened via scarring from the 
previous surgeries.  A third possibility was advanced that 
there could also be structural shortening of the left distal 
leg as a result of the total knee replacement and/or the 
result of the surgery the veteran underwent in the 1950's on 
the left knee.  It was offered that if the distal leg is 
shorter than the right leg, the pelvis has to tip down on the 
short side to get both feet on the ground.  This would then 
cause a curvature in the lumbosacral spine region so the 
veteran could walk standing straight up, otherwise he would 
be listing to the short side (leaning).  It was noted that 
the veteran had been provided with functional foot orthoses 
to accommodate the tight tendo Achillis and provide for 
biomechanical correction of the limbs, bilaterally.  It was 
supposed that the degenerative changes in the feet can be 
slowed with these devices thus permitting the veteran to 
ambulate and function in his daily life.  Biomechanical 
correction with these arthroses would also improve the 
veteran's other limb and back pains.  The diagnoses were heel 
spur syndrome, bilaterally; osteoarthritis both feet; 
equinus, bilaterally, secondary to type tendo Achillis; 
chronic calcific Achilles tendinitis; and probable limb 
length discrepancy, secondary to knee condition.  

In June 1999, Dr. Reina reported that he had had the 
opportunity to do a comprehensive examination regarding the 
veteran's multiple osteoarthritic problems, and that the 
veteran's problem appeared to have begun as a service-related 
injury.  Reportedly, he was on a ship and apparently got his 
foot caught in a mechanism and twisted his knee resulting in 
severe pain beginning in the knee but also involving the 
foot, ankle and low back at that time.  The impression was 
diffuse osteoarthritis involving the lumbar spine, bilateral 
knees and perhaps the left foot and ankle.  It was noted that 
the veteran was being treated by Dr. Bianchi for arthritic 
change and subcalcaneal spurring with changes noted 
throughout the mid and forefoot, bilaterally.  Reportedly, 
the veteran had obvious arthritis involving the skeleton much 
more so on the left leg than the right or the lumbar spine.  
All this appeared to be consistent with an antecedent focal 
injury many years earlier with an accelerated arthritic 
process involving this area (that is the twisting injury 
described above) which is entirely consistent with the 
examination.  All of the injuries and arthritic processes 
appeared to be related to that injury.  The above would 
preclude the veteran from doing more than light duty 
employment and any employment that would require constant 
standing.  This would include certain home activities that 
would require standing more than 15 to 30 minutes at a time 
and more than light duty work.  Dr. Reina's theory does not 
appear consistent with the contemporaneous evidence as 
reflected in the service medical records and based on the 
history the veteran reported for many years after service.  
However, this matter is further discussed below.  

On VA examination in July 1999, the veteran complained that 
both heels were painful, with the left heel more painful than 
the right.  His history revealed that he was a diabetic who 
took insulin.  He described an incident on board ship, when 
there was sudden twisting motion of his left knee apparently 
producing a "dislocation" of the kneecap on the left side.  
There was also the history of Morton's neuroma surgery on 
both feet, approximately two years prior to the examination.  
For the last six months he had been having heel pain which 
started gradually and was getting worse, more so on the left.  
Reportedly, he had to use a cane fairly constantly because of 
left heel pain.  On examination, both lower limbs were equal 
in length.  Both feet were normal in appearance.  There were 
normal arches.  The veteran complained of pain on palpation 
of the left heel pad, and less pain on the right side on 
palpation.  The Achilles tendon was not tender and there was 
no swelling.  Power of contraction was good and strong.  

Diagnostic studies included X-rays of both feet, which were 
termed essentially normal with a minute calcaneal spur on the 
left side.  There was also a faint suggestion of 
calcification near the insertion of the Achilles tendon.  
Lumbosacral X-rays revealed degenerative disc disease at L5-
S1 level with narrowing sclerosis and vacuum phenomenon.  The 
diagnoses included resolved Achilles tendinitis left side, 
plantar fasciitis on both sides with the left more than the 
right, and left calcanea spur.  VA's orthopedic examiner 
opined that the degenerative disc disease as well as resolved 
Achilles tendinitis on the left and the plantar fasciitis of 
both feet are not related to service-connected left knee 
condition; that the right knee condition is independent of 
left knee condition, and that there is no limb length 
discrepancy.  

In November 1999, Douglas A. Krause, M.D., reported that the 
veteran was a patient with severe long-standing arthritis in 
the back and lower extremities, who has severe back pain and 
leg pain with arthritis and bone problems.  The back and knee 
conditions had affected him with a limping gait and 
ambulation for years as all those joints were weight bearing 
joints.  The veteran used corrective shoes and canes to 
relieve pain along with shoe inserts.  These measures had not 
been successful and the veteran continued to require 
treatment from various specialists.  The back and lower 
extremities remained sore and painful.  The veteran's 
ambulation was severely restricted as all weight bearing 
joints including the feet were sore as a proximate result of 
the joints above.  Further specific joint evaluations and 
assessments were deferred to the specific specialists.  

Based on the significant differences between the findings 
reported by the veteran's private clinicians and those on the 
VA examination, further examination of the veteran appears 
necessary to resolve the discrepancies.  It is the judgment 
of the Board that examinations of the veteran would provide 
helpful information in deciding this appeal.  

Also supportive of this action is the fact that during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
became effective.  The Veterans Claims Assistance Act of 2000 
(VCAA) essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In these circumstances, it is the judgment of the 
Board that VA has a heightened duty to assist in the 
development of the veteran's claim by exhausting all 
reasonable administrative procedures, here by providing the 
veteran with comprehensive examination by the VA.  

In addition to obtaining corroborating and clarifying 
evidence regarding the pertinent medical records discussed 
herein, it is the judgment of the Board that a new 
examination is warranted to define the nature of the 
disability causing the veteran's symptoms in conjunction with 
a review of all the medical evidence in an attempt to define 
the etiology of any current foot disability, and answer the 
questions posed in Allen v. Brown.  In light of the above, 
the Board is of the opinion that the veteran's case must be 
remanded to the RO for additional development as indicated, 
especially an opinion on VA examination regarding the 
relationship, if any, between any current foot diagnosis and 
the veteran's service-connected disabilities.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1  The veteran should be scheduled for a 
VA examination by a podiatrist to define 
the cause and etiology of any current 
foot disability found, based on 
examination and review of the entire 
claims file by the examiner.  If the 
examiner concludes that examinations by 
other specialists are necessary these 
should be arranged.  All indicated 
special studies, should be conducted.  
The examiner should define the nature and 
extent of any foot disability present, 
and express an opinion concerning whether 
it is at least as likely as not that such 
foot disability is proximately due to or 
the result of the veteran's service-
connected bilateral knee disabilities, or 
if it is more likely to be related to 
nonservice-connected disability, for 
example diabetes mellitus.  If any post 
service employment injury or its 
residuals is the cause of current foot 
disability, that matter should be 
discussed in detail.  The examiner must 
also express an opinion concerning 
whether any foot disability is aggravated 
by the service-connected knee 
disabilities, and the degree of such 
aggravation, if any.  See Allen v. Brown, 
supra.  

2.  After the above development, the RO 
should reajudicate the claim in 
accordance with the VCAA.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and his representative on this and any 
other matter in appellate status.  

The veteran and his representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of the supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


